EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJOINDER
	The amendments received on May 27, 2021, put the Application into condition for allowance all of the current claims require the special technical features of claim 1 which include surprising and unexpected outcomes that overcome the prima facie case of obviousness (see interview summary dated May 24, 2021), therefore UNITY OF INVENTION has been restored between all of the current claims therefore Groups I-III and VI from the restriction requirement mailed on July 22, 2020 are REJOINED.
	Claims 1, 3-8, 12, 14, 15, 17, 18, 20, and 21 are ALLOWED and are renumbered as claims 1-14, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims have been amended such that each of them requires a fusion protein comprising the Coccidioides sp. antigen 2 (Ag2) polypeptide fused to either the dendritic cell targeting (DC) peptide or a heat labile enterotoxin B subunit (LtB) peptide.  This fusion was shown to provide significantly higher expression levels than fusing with the KDEL peptide (see Figure 2 and Figure 3A) and there would not have been any reason to expect such a difference based upon the prior art of record.  Therefore, this is a secondary consideration that overcomes the obviousness rejection of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662